DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 09/08/2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for forming a pre-connection layer on a surface of a connection partner and method for monitoring a connection process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “forming a connection between two connection partners” on line 1.  However, the metes and bounds of the claimed limitation cannot be determined because the claimed invention only refers to “a first connection partner” on line 3, but does not include a second connection partner.  Thus, rendered the claimed invention unclear.  Clarification is respectfully requested.
Claim 9 recites the limitation “a method for monitoring a connection process for forming connections between two connection partners” on lines 1-2.  However, the metes and bounds of the claimed limitation cannot be determined because the claimed invention does not include any connection partner that is required to make up the two connection partners.  Thus, rendered the claimed invention unclear.  Clarification is respectfully requested.
Claims 2-8 and 10-15 depend from claims 1 and 9, respectively, and inherit these deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (U.S. Pub. 2017/0117209) in view of Wada (U.S. Pub. 2016/0284662).
In re claim 1, Benedikt discloses a method for forming a connection between two connection partners (see paragraph [0028] and fig. 1), the method comprising: forming a pre-connection layer 12 on a first surface 10 of a first connection partner (see paragraph [0028] and fig. 1, note that the pre-connection layer 12 contains silver), the pre-connection layer 12 comprising a certain amount of liquid (see paragraph [0029] and fig. 1); performing a pre-connection process, thereby removing liquid from the pre-connection layer 12 (see paragraphs [0029-[0030] and fig. 1, note that, the pre-connection layer 12 is produced by applied a sintering paste onto the first surface 10 of the first connection partner, the sintering paste is then dried, liquid constituents are removed).

    PNG
    media_image1.png
    239
    610
    media_image1.png
    Greyscale

Benedikt discloses that the pre-connection process (the drying process) should proceed to remove liquid constituents in such a manner that full sintering of the paste does not occur (see paragraph [0029]) but is silent to the step of performing photometric measurements while performing the pre-connection process, wherein performing the photometric measurements comprises determining at least one photometric parameter of the pre-connection layer, wherein the at least one photometric parameter changes depending on the fluid content of the pre-connection layer; and constantly evaluating the at least one photometric parameter, wherein the pre-connection process is terminated, when the at least one photometric parameter is detected to be within a desired range.
However, Wada discloses a method including, inter-alia, step of performing photometric measurements while performing the pre-connection process (Wada discloses determine the state of a bonding paste CP made from silver particles and a binder by optical observation), wherein performing the photometric measurements comprises determining at least one photometric parameter (brightness/color/contrast) of the pre-connection layer (the bonding paste CP) (see paragraphs [0133]-[0134] and figs. 4-6 and 7A-B, note that, the bonding paste CP is blackish gray in color prior to thermosetting but as the heating proceeds and the paste cures, it will change to a whitish gray or white color, see paragraph [0133] and figs. 4-6 and 7A-B), wherein the at least one photometric parameter (brightness/color/contrast) changes depending on the fluid content of the pre-connection layer (the bonding paste CP); and constantly evaluating the at least one photometric parameter (determining how far along the curing has proceeded and the curing reaction state of the bonding paste CP is tested), wherein the pre-connection process is terminated, when the at least one photometric parameter is detected to be within a desired range (see paragraph [0153], note that, a controller 95 is used to halt the heating by heater 21b or 32, if the paste tester 9 determines that the bonding paste CP has reached the permissible upper limit for the curing reaction state).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to apply the teaching of Wada into the method for forming the connection of Benedikt in order to enable the step of performing photometric measurements while performing the pre-connection process, wherein performing the photometric measurements comprises determining at least one photometric parameter of the pre-connection layer, wherein the at least one photometric parameter changes depending on the fluid content of the pre-connection layer; and constantly evaluating the at least one photometric parameter, wherein the pre-connection process is terminated, when the at least one photometric parameter is detected to be within a desired range in Benedikt to be performed because in doing so the pre-connection process can be controlled to determine if enough liquid has been removed from the pre-connection layer in order to terminate the pre-connection process.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Benedikt in combination with Wada discloses wherein the pre-connection process comprises heating at least the pre-connection layer (see paragraph [0030] of Benedikt).
In re claim 3, as applied to claim 1 above, Benedikt in combination with Wada discloses wherein the pre-connection layer comprises a paste comprising a metal powder formed by a plurality of metal particles (see paragraph [0032] of Benedikt).
In re claim 4, as applied to claim 3 above, Benedikt in combination with Wada discloses wherein the metal powder is formed by a plurality of silver particles (see paragraph [0032] of Benedikt).
In re claim 7, as applied to claim 1 above, Benedikt in combination with Wada discloses wherein performing photometric measurements comprises: pointing a light beam at the pre-connection layer; and determining at least one photometric parameter of a resulting light beam that is reflected from the pre-connection layer (see paragraphs [0133]-[0134] and figs. 4-6 and 7A-B of Wada).
In re claim 8, as applied to claim 1 above, Benedikt in combination with Wada discloses wherein the at least one photometric parameter comprises an amount of light at different wavelengths that is reflected by the pre-connection layer (see paragraphs [0133]-[0134] and figs. 4-6 and 7A-B of Wada).
Claim(s) 9-10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciliox et al. (U.S. Pub. 2015/0257280) in view of Wada (U.S. Pub. 2016/0284662).
In re claim 9, Ciliox discloses a method for monitoring a connection process for forming connections between two connection partners 6, 7 (see paragraph [0039] and figs. 1A-N and 2), the method comprising: successively forming a plurality of pre-connection layers 3 (see figs. 1A-N and 2), wherein each pre-connection layer 3 (a paste contains a metal powder and a solvent, see paragraph [0023] and silver is preferably used as metal, see paragraph [0025]) is formed on a first surface of a first connection partner 1 (see paragraph [0023] and figs. 1A-N and 2), wherein each pre-connection layer 3 comprises a certain amount of liquid (see paragraph [0023] and figs. 1A-N and 2, note that, the paste contains a metal powder and a solvent), wherein forming a pre-connection layer 3 comprises performing a pre-connection process under certain process conditions, thereby removing liquid from the pre-connection layer 3 (see paragraphs [0026]-[0033] and figs. 1C-E, dry the paste 3 thus removing liquid from the paste, see paragraphs [0026]-[0027]).

    PNG
    media_image2.png
    537
    691
    media_image2.png
    Greyscale

Ciliox is silent to wherein monitoring the connection process for forming connections between two connection partners including after forming a pre-connection layer, performing photometric measurements, wherein performing the photometric measurements comprises determining at least one photometric parameter of the pre-connection layer, wherein the at least one photometric parameter depends on a fluid content of the pre-connection layer; and evaluating the at least one photometric parameter and the method further comprising interrupting the process of forming a plurality of pre-connection layers if the at least one photometric parameter is detected to be outside of a desired range.
However, Wada discloses a method including, inter-alia, monitoring the connection process for forming connections between two connection partners including after forming a pre-connection layer, performing photometric measurements (Wada discloses determine the state of a bonding paste CP made from silver particles and a binder by optical observation), wherein performing the photometric measurements comprises determining at least one photometric parameter (brightness/color/contrast) of the pre-connection layer (the bonding paste CP) (see paragraphs [0133]-[0134] and figs. 4-6 and 7A-B, note that, the bonding paste CP is blackish gray in color prior to thermosetting but as the heating proceeds and the paste cures, it will change to a whitish gray or white color, see paragraph [0133] and figs. 4-6 and 7A-B), wherein the at least one photometric parameter (brightness/color/contrast) depends on the fluid content of the pre-connection layer (the bonding paste CP); and evaluating the at least one photometric parameter (determining how far along the curing has proceeded and the curing reaction state of the bonding paste CP is tested), and the method further comprising interrupting the process of forming a plurality of pre-connection layers , if the at least one photometric parameter is detected to be outside of a desired range (see paragraph [0153], note that, a controller 95 is used to halt the heating by heater 21b or 32, if the paste tester 9 determines that the bonding paste CP has reached the permissible upper limit for the curing reaction state).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to apply the teaching of Wada into the method for monitoring a connection process for forming connects between two connection partners in Ciliox in order to enable the step of wherein monitoring the connection process for forming connections between two connection partners including after forming a pre-connection layer, performing photometric measurements, wherein performing the photometric measurements comprises determining at least one photometric parameter of the pre-connection layer, wherein the at least one photometric parameter depends on a fluid content of the pre-connection layer; and evaluating the at least one photometric parameter and the method further comprising interrupting the process of forming a plurality of pre-connection layers if the at least one photometric parameter is detected to be outside of a desired range in Ciliox to be performed because in doing so the pre-connection process can be controlled to determine if enough liquid has been removed from the pre-connection layer in order to terminate the pre-connection process.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 10, as applied to claim 9 above, Ciliox in combination with Wada discloses wherein the pre-connection process comprises heating at least the pre-connection layer 3 (see paragraphs [0026]-[0027] of Ciliox).
In re claim 12, as applied to claim 9 above, Ciliox in combination with Wada discloses wherein the pre-connection layer 3 comprises a paste comprising a metal powder formed by a plurality of metal particles (see paragraphs [0023]-[0024] of Ciliox).
In re claim 14, as applied to claim 9 above, Ciliox in combination with Wada discloses wherein performing photometric measurements comprises pointing a light beam at the pre-connection layer; and determining at least one photometric parameter of a resulting light beam that is reflected from the pre-connection layer (see paragraphs [0133]-[0134] of Wada).
In re claim 15, as applied to claim 9 above, Ciliox in combination with Wada discloses wherein the at least one photometric parameter comprises an amount of light at different wavelengths that is reflected by the pre-connection layer (see paragraph [0133] of Ciliox).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (U.S. Pub. 2017/0117209) in view of Wada (U.S. Pub. 2016/0284662), as applied to claim 3 above, and further in view of Yorita et al. (U.S. Pub. 2004/0232386).
In re claim 5, as applied to claim 3 above, Benedikt and Wada are silent to wherein the pre-connection process comprises forming connections between the particles of the metal powder.
However, Yorita discloses a method forming a connection between two connection partners including, inter-alia, wherein the pre-connection process comprises forming connections between the particles of the metal powder (see paragraphs [0037]-[0039], [0049], [0060]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to apply the teaching of Yorita into the method for monitoring a connection process for forming connects between two connection partners in Benedikt in order to enable wherein the pre-connection process comprises forming connections between the particles of the metal powder in Benedikt to be performed because in doing so a conductive paste that is capable of reducing the electrical resistance of a conductive film can be obtain (see Abstract of Yorita).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 6, as applied to claim 5 above, Benedikt in combination with Wada and Yorita discloses wherein the pre-connection process is terminated at a stage of the pre-connection layer where the particles of the metal powder are still identifiable as separate particles (see paragraphs [0133]-[0134] and figs. 4-6 and 7A-B of Wada).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciliox et al. (U.S. Pub. 2015/0257280) in view of Wada (U.S. Pub. 2016/0284662), as applied to claim 9 above, and further in view of Satou et al. (U.S. Patent 5,564,183).
In re claim 11, as applied to claim 9 above, Ciliox and Wada are silent to wherein the method further comprising: manually or automatically adjusting the process conditions for any subsequently formed pre-connection layers before starting the production line again and producing further pre-connection layers.
However, Satou discloses a well-known process including, inter-alia, manually or automatically adjusting the process conditions for any subsequently formed pre-connection layers before starting the production line again and producing further pre-connection layers (see col. 6, line 66 to col. 10, line 48 and figs. 1A-H).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to apply the teaching of Satou into the method for monitoring a connection process for forming connects between two connection partners in Ciliox in order to enable the step of manually or automatically adjusting the process conditions for any subsequently formed pre-connection layers before starting the production line again and producing further pre-connection layers in Ciliox to be performed because Satou disclosed such process is well-known in the art.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciliox et al. (U.S. Pub. 2015/0257280) in view of Wada (U.S. Pub. 2016/0284662), as applied to claim 12 above, and further in view of Yorita et al. (U.S. Pub. 2004/0232386).
In re claim 13, as applied to claim 12 above, Ciliox and Wada are silent to wherein the pre-connection process comprises forming connections between the particles of the metal powder.
However, Yorita discloses a method forming a connection between two connection partners including, inter-alia, wherein the pre-connection process comprises forming connections between the particles of the metal powder (see paragraphs [0037]-[0039], [0049], [0060]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to apply the teaching of Yorita into the method for monitoring a connection process for forming connects between two connection partners in Ciliox in order to enable wherein the pre-connection process comprises forming connections between the particles of the metal powder in Ciliox to be performed because in doing so a conductive paste that is capable of reducing the electrical resistance of a conductive film can be obtain (see Abstract of Yorita).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamasaki et al.		U.S. Pub. 2020/0335416	Oct. 22, 2020.
Sunachi et al.		U.S. Patent 9,831,157	Nov. 28, 2017.
Nagatomo et al.		U.S. Patent 9,414,512	Aug. 9, 2016.
Sasaoka et al.		U.S. Patent 9,246,073	Jan. 6, 2016.
Harvey et al.			U.S. Patent 5,411,897	May 2, 1995.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892